

Exhibit 10.47


NOBLE ENERGY, INC.
2017 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE
[3-YEAR TIME VESTED]


You, the Participant named below, have been awarded the following restricted
stock award of shares (the “Restricted Shares”) of Common Stock on the terms and
conditions set forth below and in accordance with the Restricted Stock Award
Agreement to which this Restricted Stock Award Notice is attached (the
“Agreement”) and the Noble Energy, Inc. 2017 Long-Term Incentive Plan (the
“Plan”):


Participant Name:
 
 
 
Number of Restricted Shares Awarded:
 
 
 
Award Date:
 



Vesting Schedule:
The Restricted Shares will be subject to a restricted period (the “Restricted
Period”) that will commence on the Award Date and end on the third anniversary
of the Award Date. During the Restricted Period, the Restricted Shares will be
subject to the restrictions described in the Agreement, provided, however, that
the restrictions will be removed as to:



(i)
one third (1/3) of the Restricted Shares on the first anniversary of the Award
Date, provided Participant is in the continuous employ or service of Noble
Energy, Inc. (“Noble”) or an Affiliate until such date;



(ii)
one third (1/3) of the Restricted Shares on the second anniversary of the Award
Date, provided Participant is in the continuous employ or service of Noble or an
Affiliate until such date; and



(iii)
the remaining Restricted Shares on the third anniversary of the Award Date,
provided Participant is in the continuous employ or service of Noble or an
Affiliate until such date.



IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Notice to be effective as of the Award Date set forth above.
PARTICIPANT:
 
NOBLE ENERGY, INC.





--------------------------------------------------------------------------------




 
 
 
(Signature of Participant)
 
David L. Stover
 
 
President and CEO



* * * * *


By clicking the Accept button, I am confirming that I accept the Award of
Restricted Shares and that I have read and understand and agree to be bound by
the terms of this Restricted Stock Award Notice, the attached Agreement, and the
Plan as if I had manually signed this Restricted Stock Award Notice. I am also
consenting to receive all related information in electronic form.








- 2 -

--------------------------------------------------------------------------------





NOBLE ENERGY, INC.
2017 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement (“Agreement”), made and entered into as of
the Award Date as set forth on the Restricted Stock Award Notice (the “Notice”),
is by and between Noble Energy, Inc., a Delaware corporation (“Noble”), and the
Participant named in the Notice pursuant to the Noble Energy, Inc. 2017
Long-Term Incentive Plan (the “Plan”).


1.    Restricted Stock Award. Effective as of the Award Date, Noble hereby
awards to Participant, and Participant hereby accepts, a restricted stock award
(“Award”) of Restricted Shares on the terms and conditions and subject to the
restrictions, including forfeiture, set forth in this Agreement, the Notice and
the Plan (including but not limited to the terms relating to Participant’s right
to vote the Restricted Shares and right to receive any dividends with respect to
the Restricted Shares). The Restricted Shares will be issued in book-entry or
stock certificate form in the name of Participant as of the Award Date and will
be held by Noble in escrow for Participant’s benefit as described in the Plan.


2.    Vesting and Forfeiture.


(a)    The Restricted Shares will be subject to restrictions during the
Restricted Period in accordance with the Vesting Schedule set forth in the
Notice. During the Restricted Period, but subject to the provisions set forth in
(i) the Plan, including those providing for earlier vesting and removal of
restrictions in certain circumstances, or (ii), if applicable, the Noble Energy,
Inc. 2016 Severance Benefit Plan or any other severance benefits or early
retirement plan or program maintained at any time by Noble (each referred to
herein as a “Severance Plan”), which Severance Plan specifically provides for
earlier vesting of the Restricted Shares upon a qualifying termination from
employment, the Restricted Shares will be subject to being forfeited by
Participant to Noble as provided in this Agreement. In addition, Participant may
not sell, assign, transfer, discount, exchange, pledge or otherwise encumber or
dispose of any of the Restricted Shares, other than by will or pursuant to the
applicable laws of descent and distribution.


(b)    As soon as practicable (but in no event later than 60 days) after the
termination of the restrictions applicable hereunder to a portion of the
Restricted Shares, that portion of the Restricted Shares, together with any
dividends or other distributions with respect to those shares then being held by
Noble, will be delivered to Participant free of such restrictions.


(c)    Immediately after termination of Participant’s employment or service with
Noble and its Affiliates, all Restricted Shares as to which the restrictions
applicable hereunder that have not by that time been removed or are not, as of
such date, being removed pursuant to (i) the Notice and this Agreement or (ii)
the applicable provisions of the Plan or a Severance Plan, will be forfeited
(the “Forfeited Shares”), which forfeiture will also include any accumulated
dividends or distributions with respect to such Forfeited Shares. Neither
Participant nor any of his or her heirs, beneficiaries, executors,
administrators or other personal representatives will have any rights


- 1 -

--------------------------------------------------------------------------------




whatsoever in and to any of the Forfeited Shares or related dividends or
distributions, and all of the Forfeited Shares and related dividends or
distributions will automatically revert to Noble at no cost.


3.    Withholding Taxes.


(a)    Participant may elect within 30 days of the Award Date and on notice to
Noble to realize income for federal income tax purposes equal to the fair market
value of the Restricted Shares on the Award Date. In such event, Participant
will make arrangements satisfactory to Noble or the appropriate Affiliate to pay
at such time any federal, state or local taxes required to be withheld with
respect to such shares.


(b)    If no election is made by Participant pursuant to Section 3(a) hereof,
then upon the termination of the restrictions applicable hereunder to all or any
portion of the Restricted Shares, Participant (or in the event of Participant’s
death, the administrator or executor of Participant’s estate) will pay to Noble
or the appropriate Affiliate, or make arrangements satisfactory to Noble or such
Affiliate regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Shares.


(c)    Any provision of this Agreement to the contrary notwithstanding, if
Participant does not satisfy his or her obligations under paragraphs (a) or (b)
of this Section, Noble and its Affiliates will, to the extent permitted by law,
have the right to deduct from any payments of any kind otherwise due from the
Noble or an Affiliate to or with respect to Participant, whether or not pursuant
to this Agreement, or the Plan and regardless of the form of payment, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Shares.


4.    Acceptance. Participant must accept the Award by electronically executing
the Notice by the date described therein. If Participant fails to accept the
Award by such date, then, any provision of this Agreement to the contrary
notwithstanding, Participant will forfeit all Restricted Shares purported to be
granted pursuant to the Award, all of the Restricted Shares and related
dividends or distributions will automatically revert to Noble at no cost, and
the Award will become null and void. By electronically executing the Notice,
Participant agrees that he or she is bound by, and will comply with, all of the
terms and condition of the Plan as well as the terms of this Agreement as a
condition of his or her continuing employment or service to Noble or its
Affiliates.


5.    Effect on Employment or Services. Nothing contained in the Plan or in this
Agreement shall confer upon Participant any right with respect to the
continuation of his or her employment by, or service with, Noble or an
Affiliate, or interfere in any way with the right of Noble or an Affiliate,
(subject to the terms of any separate agreement to the contrary) at any time to
terminate such employment or service, to change the terms and conditions of such
employment or service, or to increase or decrease the compensation of
Participant from the rate in existence at the date of this Agreement.




- 2 -

--------------------------------------------------------------------------------




6.    Confidentiality and Non-Disclosure Covenants.


(a)    Acknowledgement About Confidential Information. Participant understands
and acknowledges that, during the course of his or her employment by, or
services to, Noble or its Affiliates, Noble or its Affiliates will continue to
provide him or her with access to previously undisclosed confidential, trade
secret, and proprietary documents, materials, data, and other information, in
tangible and intangible form, of and relating to his or her employment by, or
services to, Noble and its Affiliates, as well as existing and prospective
employees, customers, suppliers, investors, and other associated third parties
(“Confidential Information”).


(b)    Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes, without limitation, all non-public
information disclosed or made available to Participant that gives Noble and its
Affiliates a competitive advantage in their industry and is not generally known
or readily ascertainable by independent investigation, such as methods of
operation and service; leases and opportunities pertaining to the lease;
information relating to the acquisition, exploration, production, gathering,
transporting, marketing, treating, or other processing of hydrocarbons and
related products; the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located; information related to
developing, constructing, acquiring, or operating midstream oil, natural gas, or
produced water assets; technical information including inventions, computer
programs, computer processes, methods of collecting, correlating and using
geophysical data, computer codes, software, website structure and content,
databases, formulae, designs, compilations of information and data, proprietary
production processes, and know-how related to operations; financial information
including margins, earnings, accounts payable, and accounts receivable; business
information including business plans, expansion plans, business proposals,
pending projects, pending proposals, sales data, and leases; supplier and
customer information, including supplier and customer lists and identities,
prices, costs, and negotiated terms; research and development and new materials
research; information regarding personnel and employment policies and practices
including employee lists, contact information, performance information,
compensation data, benefits data, and training programs; and information
regarding independent contractors and subcontractors including independent
contractor and subcontractor lists, contact information, compensation, and
agreements. Confidential Information also includes all information contained in
any manual or electronic document or file created by Noble or its Affiliates and
provided or made available to Participant. Participant understands that the
above list is not exhaustive, and that Confidential Information also includes
other information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used.


(c)    Confidential Information Exclusions. Participant understands that
Confidential Information shall not include any information in the public domain,
through no disclosure or wrongful act of Participant, to such an extent as to be
readily available to competitors. Participant likewise understands that
Confidential Information disclosed hereunder shall not be deemed to be within
the foregoing exception solely because the Confidential Information is embraced
by more general information in the public domain; neither will a combination of
features be deemed within the foregoing exception merely because individual
features are in the public domain.


- 3 -

--------------------------------------------------------------------------------




(d)    Non-Disclosure and Non-Use Covenants. Participant agrees and covenants:
(i) to treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any third party not having a business
need to know in order to fulfill duties to Noble or its Affiliates and authority
to know and use the Confidential Information in connection with the business of
Noble or its Affiliates; and (iii) not to access or use any Confidential
Information, and not to copy any documents, records, files, media or other
resources containing any Confidential Information, or remove any such documents,
records, files, media or other resources from the premises or control of Noble
or its Affiliates, except as required in the performance of his or her
authorized employment duties to, or services for, Noble and its Affiliates.


(e)    Covenant to Return Confidential Information and Other Company Property.
Upon (i) the voluntary or involuntary termination of Participant’s employment or
service relationship with Noble or its Affiliates or (ii) Noble’s request at any
time during his or her employment or service relationship, Participant agrees to
(A) provide or return to Noble any and all property of Noble and its Affiliates,
including all copies of software in any media, reports, files, compilations,
disks, thumb drives or other removable information storage devices, hard drives,
and data and all documents and materials belonging to Noble and its Affiliates
and stored in any fashion, including but not limited to those that constitute or
contain any Confidential Information, that are in Participant’s possession or
control, whether they were provided to Participant by Noble, its Affiliates, or
any of their business associates or created by Participant in connection with
his or her employment by, or services to, Noble or its Affiliates; and (B)
delete or destroy all copies of any such documents and materials not returned to
Noble or its Affiliates that remain in Participant’s possession or control,
including those stored on any non-Noble devices, networks, storage locations and
media in Participant’s possession or control.


(f)    Duration of Covenants. Participant understands and acknowledges that his
or her obligations under this Agreement with regard to any particular
Confidential Information shall continue during and after his or her employment
by, or service relationship with, Noble or its Affiliates until such time as
such Confidential Information has become public knowledge other than as a result
of his or her breach of this Agreement.


(g)    Immunity and Other Permitted Activities. Notwithstanding any other
provision of this Agreement, nothing in this Agreement is intended to, or does,
preclude Participant from (i) contacting, reporting to, responding to an inquiry
from, filing a charge or complaint with, communicating with, or otherwise
participating in an investigation conducted by, any other federal, state, or
local governmental agency, commission, or regulatory body, including, without
limitation the Securities and Exchange Commission (“SEC”); (ii) giving truthful
testimony or making statements under oath in response to a subpoena or other
valid legal process or in any legal proceeding; (iii) otherwise making truthful
statements as required by law or valid legal process; (iv) engaging in any
concerted or other legally protected activities; or (v) disclosing a trade
secret in confidence to a governmental official, directly or indirectly, or to
an attorney, if the disclosure is made solely for the purpose of reporting or
investigating a suspected violation of law. Accordingly, Participant will not be
held criminally or civilly liable under any federal or state trade secret law


- 4 -

--------------------------------------------------------------------------------




for the disclosure of a trade secret that (I) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (II) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Participant likewise understands that, if he or she files a lawsuit for
retaliation by Noble or its Affiliates for reporting a suspected violation of
law, he or she may disclose their trade secret(s) to his or her attorney and use
the trade secret information in the court proceeding, if he or she (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order. In accordance with applicable law,
and notwithstanding any other provision of this Agreement, nothing in this
Agreement or any policies or agreements of Noble or its Affiliates applicable to
Participant (1) impedes Participant’s right to communicate with the SEC or any
other governmental agency about possible violations of federal securities or
other laws or regulations or (2) requires Participant to provide any prior
notice to Noble or its Affiliates or obtain their prior approval before engaging
in any such communications.


7.    Non-Solicitation Covenants. In connection with Participant’s acceptance of
the Award under the Plan, and in exchange for the consideration provided
hereunder, and in consideration of Noble and/or its Affiliates disclosing and
providing access to Confidential Information, Participant agrees that he or she
will not, during his or her employment or service relationship with Noble or its
Affiliates, and for one year thereafter, directly or indirectly, for any reason,
for his or her own account or on behalf of or together with any other person,
entity or organization (i) call on or otherwise solicit any natural person who
is employed by Noble or its Affiliates in any capacity with the purpose or
intent of attracting that person from the employ of Noble or its Affiliates,
(ii) call on or otherwise solicit or induce any natural person who is a
non-employee independent contractor or subcontractor of, or other service
provider to, Noble or its Affiliates in any capacity with the purpose or intent
of inducing such person to breach any agreement or contract with, or discontinue
or curtail his or her business relationship with, Noble or its Affiliates, or
(iii) call on or otherwise solicit or induce any established customer of Noble
or its Affiliates or other service provider of Noble or its Affiliates to breach
any agreement or contract with, or discontinue or curtail his, her, or its
business relationships with, Noble or its Affiliates, without, in each case of
(i), (ii), or (iii), the prior written consent of Noble. Notwithstanding the
previous sentence, the post-employment and post-service restrictions described
in (i), (ii), and (iii) of the previous sentence apply only to those persons or
established customers with whom Participant had material contact relating to the
business of Noble or its Affiliates, or about whom Participant had access to
Confidential Information, within 12 months before the termination of his or her
employment or service relationship with Noble or its Affiliates.


8.    Non-Disparagement Covenants.


(a)    Non-Disparagement. Participant agrees that he or she will not, directly
or indirectly, make any public or private statements (whether orally, in
writing, via electronic transmission or otherwise) that disparage, denigrate, or
malign Noble or any of its Affiliates; any of the businesses, activities,
operations, affairs, reputations or prospects of any of the foregoing; or any of
the respective officers, employees, directors, managers, partners, agents,
members or shareholders of any of the foregoing.


- 5 -

--------------------------------------------------------------------------------




(b)    Exceptions. The obligation under this Section will not be violated by
truthful statements that Participant makes (i) as permitted by this Agreement or
applicable law that may supersede the terms of this Agreement, (ii) to any
governmental authority in connection with legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), or (iii)
in connection with a performance review or performance discussions.


9.    Remedies.


(a)    Remedies. In the event of a breach or threatened breach by Participant of
any covenants in this Agreement, Noble and its Affiliates shall be entitled to
equitable relief (without the need to post a bond or prove actual damages) by
temporary restraining order, temporary injunction, or permanent injunction or
otherwise, in addition to all other legal and equitable relief to which they may
be entitled, including any and all monetary damages which Noble or its
Affiliates may incur as a result of such breach, violation, or threatened breach
or violation. Noble and its Affiliates may pursue any remedy available to them
concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one of such remedies at any
time will not be deemed an election of remedies or waiver of the right to pursue
any other of such remedies as to such breach, violation, or threatened breach or
violation, or as to any other breach, violation, or threatened breach or
violation.


(b)    Tolling. If Participant breaches any of covenants in this Agreement
pertaining to non-competition or non-solicitation, the time periods pertaining
to such covenants will be suspended and will not run in favor of Participant
from the time he or she first breached such covenants until the time when he or
she ceases such breach.


(c)    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by Noble,
Participant’s Award is subject to the provisions of any clawback policy
implemented by Noble or any of its Affiliates, which clawback policy may provide
for forfeiture, repurchase, and/or recoupment of the Award and amounts paid or
payable pursuant to or with respect to Awards, including without limitation in
connection with Participant’s breach of any covenants in this Agreement.
Notwithstanding any provision of this Agreement or the Plan to the contrary,
Noble and its Affiliates reserve the right, without Participant’s further
consent, to adopt any such clawback policies and procedures, including policies
and procedures applicable to the Plan or this Agreement with retroactive effect.
Any clawback of the Award shall be in addition to any other legal and equitable
rights and remedies to which Noble and its Affiliates may have under this
Agreement or at law or equity in connection with any breach of any covenants in
this Agreement.


10.    The Plan and Restricted Stock Award Notice. The terms and provisions of
the Plan and the Notice are hereby incorporated into this Agreement as if set
forth herein in their entirety. In the event of a conflict between any provision
of this Agreement and the Plan, the provisions of the Plan shall control.
Capitalized terms used in this Agreement and not otherwise defined in this
Agreement or the Notice shall have the respective meanings assigned to such
terms in the Plan.




- 6 -

--------------------------------------------------------------------------------




11.    Severability and Reformation.


(a)    Severability. The provisions of this Agreement are severable, and if any
one or more provisions may be determined by any court of competent jurisdiction
to be invalid or otherwise unenforceable, in whole or in part, the remaining
provisions or parts of this Agreement shall nevertheless be binding and
enforceable upon the parties to the fullest extent permitted by applicable law.


(b)    Reformation. If any provision contained in this Agreement is found by a
court of competent jurisdiction to contain limitations as to time or scope of
activity that are not reasonable and impose a greater restraint than is
necessary to protect the Confidential Information, goodwill, or other legitimate
business interests of Noble or its Affiliates, then the court shall reform the
covenant to the extent necessary to cause the limitations contained in the
covenant as to time and scope of activity to be restrained to be reasonable and
to impose a restraint that is not greater than necessary to protect the
Confidential Information, goodwill, and other legitimate business interests of
Noble and its Affiliates.


12.    Assignment/Transferability. Noble may assign all or any portion of its
rights and obligations under this Agreement. The Award, the Restricted Shares
and the rights and obligations of Participant under this Agreement may not be
sold, transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant other than by will or the laws of descent and distribution. The
Committee may issue such instructions to Noble’s transfer agent in connection
with the restrictions on transfer of the Restricted Shares as it deems
appropriate. Any certificate for shares of Common Stock issued to Participant
pursuant to the Award may include any legend that the Committee deems
appropriate to reflect the restrictions on transfer of the Restricted Shares and
other restrictions as the Committee may deem advisable as described in the Plan.
Should such shares of Common Stock be represented by book or electronic entry
rather than a certificate, the Company may take such steps to restrict transfer
of the shares of Common Stock as the Committee considers necessary or advisable
to comply with applicable law.


13.    Binding Effect/Governing Law. This Agreement shall be binding upon and
inure to the benefit of (i) Noble and its successors and assigns, and (ii)
Participant and his or her heirs, devisees, executors, administrators and
personal representatives. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except as superseded by federal law.


14.    Compensation Recoupment Policy. By accepting the Award, Participant
hereby acknowledges and agrees that Participant and the Award are subject to
Noble’s compensation recoupment policy as contained in Noble’s Code of Conduct
(the “Policy”), as amended from time to time, and the terms and conditions of
the Policy are hereby incorporated by reference into this Agreement.




- 7 -